85072: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25943: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85072


Short Caption:BLANDINO (KIM) VS. LEAVITTCourt:Supreme Court


Related Case(s):79191, 79191-COA, 79524, 79524-COA, 80363, 80363-COA, 80541, 80541-COA, 80606, 80606-COA, 81327, 81327-COA, 81431, 81765, 81765-COA, 82034, 82034-COA, 82502, 82641, 83259, 83472, 83618, 83958, 84073, 84271, 84433, 85016, 85016-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A854174, C341767Classification:Criminal Appeal - Other - Post-Conviction/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantKim Dennis Blandino
					In Proper Person
				


RespondentMichelle LeavittAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/13/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/26/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


07/26/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (A854174) (SC)22-23403




07/26/2022MotionFiled Proper Person Emergency Motion. (Exhibits attached) (SC)22-23427




07/28/2022Order/ProceduralFiled Order Directing Entry and Transmission of Written Order.  District Court Order due:  60 days.  (SC)22-23766




08/02/2022Order/IncomingFiled District court order. Certified copy of Order Dismissing Post-Conviction petition for Writ of Habeas Corpus filed in district court on August 1, 2022. (SC)22-24127




08/19/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  fn1[Given this order, this court denies as moot the pro se emergency motion filed on July 26, 2022.]  NNP22-AS/EC/KP  (SC)22-25943





Combined Case View